DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed June 3rd, 2022 have been entered. Claims 1, 7, 8, 10, 13, & 14 have been amended. Claims 2-3 & 9 are canceled. Claims 16-25 are new. Claims 1, 4-8, & 10-25 remain pending.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed June 3rd, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C 103 have been fully considered and are persuasive.  Regarding independent claims 1 & 10 applicant argues that as amended to include “spring configured to urge the grasping jaws from the closed state toward the open state” (claim 1) and “urging the first and second grasping jaws open via the spring” (claim 10), claims 1 & 10 overcome the previous rejection. The examiner agrees and the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 8, 10, 13, & 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Alberstetter et al. (US 20110092970 A1), hereinafter Alberstetter.
Regarding claim 1, Alberstetter discloses a medical system, comprising: (a) a medical instrument ([0035]; Figure 1—element 20) including: (i) a grasper head (0035]; Figure 1, 5, & 7—elements 10, 10’, 14, & 14’) comprising: (A) first and second grasping jaws ([0035]; Figure 1—element 14 & 14’); and (B) first and second conducting surfaces disposed on respective distal portions of the first and second grasping jaws ([0035]; Figure 1—element 11 & 11’), the first and second conducting surfaces being electrically isolated from each other in the grasper head ([0035] & [0042]; Figure 1—element 11, 11’, 23, & 23’); (ii) an actuator configured to actuate the grasping jaws from an open state to a closed state so as to bring the first and second conducting surfaces into contact with a tissue of an anatomical structure of a patient ([0009] & [0035]; Figure 1—elements 13 & 13’; jaw parts are moveable relative to one another); and (iii) a proximity sensor configured to output at least one proximity signal responsive to a displacement between the first and second grasping jaws ([0010], [0012], [0022], & [0042]; Figures 5 & 7—elements 15 & 15’; safety unit determines the position of the jaw parts relative to one another), wherein the proximity sensor comprises two electrical contacts ([0042]; Figure 5—element 15 & 15’) disposed on the grasper head ([0042]; Figure 5—elements 10 & 10’) and configured to make mutual contact with each other when the displacement between the first and second grasping jaws is less than the given threshold displacement ([0009], [0010], [0013], & [0042]; contact pins 15 & 15’ make contact with one another depending on position of branches 10/10’); and (b) processing circuitry configured to (i) sense the displacement between the first and second grasping jaws responsively to the at least one proximity signal ([0011], [0012], [0013], [0042], & [0043]; when the jaws are in an open condition current flow through the safety unit is prevented, when the jaws are in a closed position current flow through the safety unit is allowed); , and (ii) apply an electrical current between the first and second conducting surfaces of the grasping jaws when the sensed displacement is less than a given threshold displacement ([0010] & [0042]; Figure 1 & 5—elements 23 & 23’; the safety unit determines the positions of the jaws relative to one another, in an open condition, current flow through the safety unit is prevented, in the closed position current flow through the safety switch is allowed).
Alberstetter does not explicitly disclose wherein respective ones of the electrical contacts are connected to the grasper head via respective springs configured to urge the grasping jaws from the closed state toward the open state. However, Alberstetter teaches a variety of safety units for determining the position of the jaw parts relative to one another, wherein when the jaws are in a closed position the safety unit allows current flow, and in an open position the safety unit prevents current flow, the variety of safety units comprising two electrical contacts/contact regions ([0036] & [0042]; Figure 2 & 5—elements 15, 15’, 31, & 32), wherein the safety unit can comprise a spring element such that the electrical contacts can be replaced by a spring element ([0027] & [0042]; Figure 5—elements 15 & 15’; Figure 9—element 29), as the spring element provides for a flexible contact between the branches/proximal extensions of the jaws ([0047]), it is further known in the art that springs located between jaw members bias the jaws. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pair electrical contacts to each include a spring element, as further taught by Alberstetter, as such a modification would provide for a flexible safety unit, and provide for two flexible contacts/ contact regions while still producing the predictable result of allowing current to flow when the jaws are in a closed position ([0010], [0042], & [0047]). 
Regarding claim 7, Alberstetter discloses all of the limitations of claim 1, as described above. 
Alberstetter further discloses wherein the grasper head comprises:(A) two elongated members ([0035]; Figure 1—elements 10 & 10’) including the first and second grasping jaws ([0035]; Figure 7—element 14 & 14’); and (B) a pin connecting the two elongated members to allow angular motion between the first and second grasping jaws ([0035]; Figure 1—element 30).  
Regarding claim 8, Alberstetter discloses all of the limitations of claim 7, as described above. 
Alberstetter further discloses wherein the two electrical contacts ([0042]; Figure 5—elements 15 & 15’) are disposed on two opposing sides of the two elongated -3-Serial No. 16/797,586 members ([0042]; Figure 5—elements 10 & 10’).
Regarding method claim 10, Alberstetter discloses a medical method, comprising:(a) closing first and second grasping jaws ([0009], [0010], & [0035]; Figure 1—element 14 & 14’) of a grasper head ([0035]; Figure 1—element 10 & 10’) of a medical instrument ([0035]; Figure 1—element 20) so as to bring first and second conducting surfaces disposed on respective distal portions of the first and second grasping jaws ([0035]; Figure 1—elements 11 & 11’) into contact with a tissue of an anatomical structure of a patient ([0009], [0010], [0035], [0042]; Figure 1—elements 13 & 13’; the electrosurgical device is used for coagulation of tissue with high-frequency current, the first jaw 14 connected to first branch 10 and the second jaw 14’ connected to the second  branch 10’ are moveable relative to one another), the first and second conducting surfaces being electrically isolated from each other in the grasper head ([0035] & [0043]; Figure 1—elements 11, 11’, 23, & 23’); (b) outputting at least one proximity signal responsive to a displacement between the first and second grasping jaws ([0010], [0011], [0042]; Figure 5—element 15 & 15’; the safety unit (15 & 15’) determines the positions of the jaw parts relative to one another), the act of outputting at least one proximity signal comprising two electrical contacts making mutual contact with each other when the displacement between the first and second grasping jaws is less than a given threshold displacement ([0010], [0011], [0013], & [0042]; Figure 5—elements 15 & 15’; safety unit can include a first and second contact region to produce an electrical connection between at least one section on the first branch and one section on the second branch; the contact pins 15 & 15’ make contact with one another depending on position of branches 10 & 10’); (c) sensing the displacement between the first and second grasping jaws responsively to the at least one proximity signal ([0009], [0010], [0013], [0042], & [0043]; safety unit determines positions of jaw parts relative to one another, for example in an open condition current flow is prevented and in a closed position current flow is allowed); (d) applying an electrical current between the first and second conducting surfaces of the grasping jaws when the sensed displacement is less than the given threshold displacement ([0010], [0042], [0043]; in a closed position current flow is allowed; the first and second contact regions produce an electrical connection between at least one section on the first branch and one section on the second branch which when the branches are in a closed position current flow is permitted).
Alberstetter does explicitly disclose wherein respective ones of the electrical contacts are connected to the grasper head via respective springs and (e) urging the first and second grasping jaws open via the springs. However, Alberstetter teaches a variety of safety units for determining the position of the jaw parts relative to one another, wherein when the jaws are in a closed position the safety unit allows current to flow, and in an open position the safety unit prevents current flow, the variety of safety units comprising two electrical contacts ([0036] & [0042]; Figure 2 & 5—elements 15, 15’, 31, & 32), wherein the safety unit can comprise a spring element such that the electrical contacts can be replaced by a spring element ([0027] & [0042]; Figure 5—elements 15 & 15’; Figure 9—element 29), as the spring element provides for a flexible contact between the branches/proximal extensions of the jaws ([0047]), it is further well known in the art that springs provided between moveable parts bias the moveable parts, therefore it is the examiners position that the springs would urge/bias the jaws to an open position. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pair electrical contacts to each include a spring element, as further taught by Alberstetter, as such a modification would provide for a flexible safety unit while still producing the predictable result of allowing current to flow when the jaws are in a closed position ([0010], [0042], & [0047]). 
Regarding claim 13, Alberstetter discloses all of the limitations of claim 10, as described above. 
Alberstetter further discloses (A) providing a position signal indicative of a position of the grasper head; and -4-Serial No. 16/797,586(B) computing a position of the grasper head responsively to the position signal ([0009], [0010], [0013]; the safety unit determines the position of the jaws or branches relatives to one another, in an open position the safety unit prevent current flow and in a closed position the safety unit allows current flow).  
	Regarding claim 21, Alberstetter discloses a system, comprising: (a) an apparatus including: (i) a grasper head ([0035]; Figure 1, 5, & 7—elements 10, 10’, 14, & 14’) comprising: (A) first and second elongate members ([0035]; Figure 1 & 5—elements 10 & 10’) including first and second jaws, respectively ([0035]; Figure 1—elements 14 & 14’), wherein the first and second elongate members are pivotably coupled to each other via a pin ([0035]; Figure 1—element 30), (B) first and second conductive surfaces disposed on the first and second jaws ([0035]; Figure 1—elements 11 & 11’), respectively, wherein the first and second conductive surfaces are each distal of the pin ([0035]; Figure 1—element 30), and (C) first and second electrical contacts coupled to the first and second jaws ([00013], [0042], & [0043]; Figure 5—elements 15 & 15’), respectively, wherein the first and second electrical contacts are each proximal of the pin ([0035] & [0042]; Figure 1 & 5—elements 15 & 15’; the contacts 15 & 15’ are disposed on branches 10 & 10’ which extend proximally of the pivot point 30), wherein the first and second electrical contacts are configured to be electrically coupled with each other in response to a displacement between the first and second conductive surfaces being less than a threshold displacement ([0010], [0013], [0042], & [0043]; Figure 5—element 15 & 15’; first and second contacts 15 & 15’ make contact with one another depending on position of branches 10 & 10’ to one another, upon contact a conductor path is formed), and (ii) an actuator configured to pivot the first and second elongate members relative to each other from an open state to a closed state for engaging each of the first and second conductive surfaces with a tissue of an anatomical structure of a patient ([0009], [0010], & [0035]; Figure 1—elements 13 & 13’); and (b) a controller configured to initiate application of an electrical current between the first and second conductive surfaces in response to the first and second electrical contacts being electrically coupled with each other ([0010], [0013], [0042], & [0043]; when jaw parts are in a closed position current flow is allowed; when contact pins 15 & 15’ make contact a conductor path is formed to electrodes).
	Alberstetter does not explicitly disclose the first and second electrical contacts coupled to the first and second jaws via first and second resilient biasing members. However, Alberstetter teaches a variety of contact regions configured to make mutual contact upon jaw closure and activate electrosurgical energy, Alberstetter teaches that the contact regions (15 & 15’) can be replaced by a resilient biasing member ([0047]; Figure 10—element 29). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the contact regions 15 & 15’, to each include biasing members, as further taught by Alberstetter, as such a modification would yield the predictable result of providing a safety unit that activates electrosurgical energy upon jaw closure while providing for a flexible contact between the branches instead of a rigid contact between the branches ([0010], [0013], [0042], & [0047]). 
Regarding claim 22, Alberstetter discloses all of the limitations of claim 21, as described above. 
Alberstetter further discloses wherein the first and second elongate members include first and second exterior surfaces ([0035] & [0042]; Figure 1 & 5—element 10 & 10’; said exterior surface being the outer extent of the branches 10 & 10’), respectively, wherein the first and second pin members extend from the first and second exterior surfaces to the first and second electrical contacts ([0042]-[0044]; Figure 5 & 7—contact pins 15 & 15’ extend from the exterior surface of respective branches 10 & 10’ to un-insulated tip which forms a narrow conductive contact region), respectively, such that the first and second pin members maintain the first and second electrical contacts external to the first and second exterior surfaces, respectively ([0042]-[0044]; Figure 5 & 7—elements 15 & 15’; tips of contact pins 15 & 15’ are electrically conductive, the electrically conductive tip portions are external to the exterior surface of branch members 10 & 10’).
	Alberstetter does not explicitly disclose first and second resilient biasing members. However, as described in the above rejection of claim 21, Alberstetter discloses that the electrical contacts 15 & 15’ can be replaced by a biasing member 29 in order to provide a flexible contact between the branches 10 & 10’ ([0047]), Alberstetter further teaches the resilient biasing member extending from the exterior surface of the elongated member ([0047]; Figure 10—element 29; spring element 29 extends similarly to how contact pins 15/15’ extend). It would have been obvious to one of ordinary skill in the art, to modify the contact pins, as disclosed by Alberstetter, to each include biasing members, as further taught by Alberstetter, as such a modification would produce the predictable results of providing a safety unit that activate electrosurgical energy upon jaw closure, and provide for a more flexible contact between the branches ([0010], [0013], [0042], & [0047]).
Regarding claim 23, Alberstetter discloses all of the limitations of claim 21, as described above. 
Alberstetter further discloses wherein the first and second resilient biasing members are configured to urge the first and second elongate members from the closed state toward the open state ([0047]; Figure 10—element 29; the resilient biasing member is shown to be a coil spring member, it is known in the art that springs located between two jaws or two movable parts bias the jaws or moveable parts).
Regarding claim 24, Alberstetter discloses all of the limitations of claim 21, as described above. 
Alberstetter  further discloses wherein the first and second resilient biasing members include first and second springs, respectively ([0047]; Figure 10—element 29).
Regarding claim 25, Alberstetter discloses all of the limitations of claim 21, as described above. 
Alberstetter  further discloses wherein the first and second springs includes first and second coil springs, respectively ([0047]; Figure 10—element 47; the spring element 29 is portrayed as a coil spring).
Claims 4-5, 14, & 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alberstetter in view of Shelton et al. (US 20180360445 A1), hereinafter Shelton.
Regarding claim 4, Alberstetter discloses all of the limitations of claim 1 as described above. 
Alberstetter does not disclose wherein the grasper head comprises at least one position tracking transducer configured to provide a position signal indicative of a position of the grasper head, and the processing circuitry being configured to compute a position of the grasper head responsively to the position signal.
Shelton teaches an end effector for applying electrosurgical energy to tissue ([0056]), comprising a grasper head comprising a first and second jaw ([0133]; Figure 16—elements 912, 914, & 916) wherein the grasper head comprises at least one position tracking transducer configured to provide a position signal indicative of a position of the grasper head ([0133] & [0136]; Figure 16—elements 920 & 926; the end effector 912 may comprise a first sensor 920 and a second sensor 926 which may be a magnetic sensor, used to measure one or more parameters of the grasper head like the gap between the jaws), and the processing circuitry being configured to compute a position of the grasper head responsively to the position signal ([0120]; the control circuit may be in communication with one or more sensor that are position on end effector to measure various derived parameters such as gap distance).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the grasper head, as disclosed by Alberstetter, to include the teachings of Shelton, as both references and the claimed invention are directed toward devices delivering electrosurgical energy to tissue and providing feedback about the jaw closure. As disclosed by Shelton, the end effector can comprise sensors to measure various derived parameters of tissue and the end effector such as the gap distance between jaw members ([0120] & [0136]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the grasper head, as disclosed by Alberstetter, to include the teachings of Shelton, as such a modification would provide additional feedback to the user relating to jaw closure and tissue parameters.
Regarding claim 5, Alberstetter discloses all of the limitations of claim 1 as described above. 
Alberstetter does not disclose wherein the proximity sensor further comprises two position tracking transducers disposed in the grasper head and configured to provide respective position signals, comprised in the at least one proximity signal, indicative of respective positions of the first and second grasping jaws, and the processing circuitry being configured to compute the displacement between the first and second grasping jaws responsively to the respective position signals.
Shelton teaches an end effector for applying electrosurgical energy to tissue ([0056]), comprising a grasper head comprising a first and second jaw ([0133]; Figure 16—elements 912, 914, & 916) and a proximity sensor ([0133] & [0134]; Figure 16—elements 920, 924, 926) wherein the proximity sensor further comprises two position tracking transducers disposed in the grasper head and configured to provide respective position signals ([0133], [0134], & [0136]; Figure 16—elements 920, 924, & 926; the end effector can comprise magnetic field sensors (920 & 924) and a magnet (926) such that a signal is detected by the magnetic field sensor), comprised in the at least one proximity signal, indicative of respective positions of the first and second grasping jaws ([0136]; the gap 922 is proportional to the signal detected by the magnetic field sensor and the signal is proportional to the distance between the magnet and magnetic field sensor), and the processing circuitry being configured to compute the displacement between the first and second grasping jaws responsively to the respective position signals ([0120]; the control circuit is in communications with one or more sensors positioned on the end effector to measure various derived parameters such as gap distance).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the grasper head, as disclosed by Alberstetter, to include the teachings of Shelton, as both references and the claimed invention are directed toward devices delivering electrosurgical energy to tissue and providing feedback about the jaw closure. As disclosed by Shelton, the end effector can comprise sensors to measure various derived parameters of tissue and the end effector such as the gap distance between jaw members ([0120] & [0136]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the grasper head, as disclosed by Alberstetter, to include the teachings of Shelton, as such a modification would provide additional feedback to the user relating to jaw closure and tissue parameters.
Regarding method claim 14, Alberstetter discloses all of the limitations of claim 10 as described above. 
Alberstetter does not disclose (a) two position tracking transducers disposed in the grasper head providing respective position signals, comprised in the at least one proximity signal, indicative of respective positions of the first and second grasping jaws; and (b) computing the displacement between the first and second grasping jaws responsively to the respective position signals.
Shelton teaches a method of delivering electrosurgical energy to tissue and providing feedback relating to the end effector ([0056], [0120], & [0133]; Figure 16—elements 912, 920, & 926), comprising  (a) two position tracking transducers disposed in the grasper head providing respective position signals ([0133], [0134], & [0136]; Figure 16—elements 920, 924, & 926; the end effector 912 can comprise magnetic field sensors (920 & 924) and a magnet (926) such that a signal is detected by the magnetic field sensor), comprised in the at least one proximity signal, indicative of respective positions of the first and second grasping jaws ([0136]; the gap 922 is proportional to the signal detected by the magnetic field sensor and the signal is proportional to the distance between the magnet and magnetic field sensor); and (b) computing the displacement between the first and second grasping jaws responsively to the respective position signals ([0120]; the control circuit is in communications with one or more sensors positioned on the end effector to measure various derived parameters such as gap distance).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical method as disclosed by Alberstetter, to include the teachings of Shelton, as both references and the claimed invention are directed toward delivering electrosurgical energy to tissue and providing feedback about the jaw closure. As disclosed by Shelton, the end effector can comprise sensors to measure various derived parameters of tissue and the end effector such as the gap distance between jaw members ([0120] & [0136]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the grasper head, as disclosed by Alberstetter, to include the teachings of Shelton, as such a modification would provide additional feedback to the user relating to jaw closure and tissue parameters.
Regarding claim 16, Alberstetter in view of Shelton disclose all of the limitations of claim 4, as described above. 
Shelton further teaches wherein the at least one position tracking transducer is configured to provide the position signal in response to exposure of the at least one position tracking transducer to an alternating magnetic field ([0133] & [0136]; Figure 16—element 920  & 924; the signal detected by the magnetic field sensor is proportional to the distance between the magnet and magnetic field sensor).
Regarding claim 17, Alberstetter in view of Shelton disclose all of the limitations of claim 16, as described above. 
Shelton further teaches wherein the at least one position tracking transducer includes at least one coil ([0104]; the technologies used for magnetic field sensing can include search coil, etc.)
Regarding claim 18, Alberstetter in view of Shelton disclose all of the limitations of claim 5, as described above. 
Shelton further discloses wherein each of the two position tracking transducers is configured to provide the respective position signal in response to exposure of the respective position tracking transducer to an alternating magnetic field ([0133] & [0136]; Figure 16—elements 920, 924, & 926; the signal is proportional to the distance between the magnet and the magnetic field sensors).
Regarding claim 19, Alberstetter in view of Shelton disclose all of the limitations of claim 18, as described above. 
Shelton further teaches wherein each of the two position tracking transducers includes at least one coil ([0104]; the technologies used for magnetic field sensing can include search coil, etc.).
Claims 6, 15, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alberstetter in view of Couture et al. (US 20080195093 A1), hereinafter Couture.
	Regarding claim 6, Alberstetter discloses all of the limitations of claim 1, as described above. 
	Alberstetter does not disclose an irrigation pump, wherein the medical instrument includes an irrigation tube coupled to the irrigation pump, the irrigation pump being configured to pump a fluid into the irrigation tube to cool the tissue.
	Couture teaches an electrosurgical forceps device for coagulating tissue ([0004]), comprising a grasper head comprising a first and second jaw member ([0071]; Figure 1A & 1B—elements 110 & 120), the device further comprising an irrigation pump ([0162]; Figure 12A—element 4294), wherein the medical instrument includes an irrigation tube coupled to the irrigation pump ([0162]; Figure 12A—element 4294), the irrigation pump being configured to pump a fluid into the irrigation tube to cool the tissue ([0162]).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical forceps, as disclosed by Alberstetter, to include the teachings of Couture, as described above, as both references and the claimed invention are directed toward electrosurgical forceps for tissue coagulation. As disclosed by Couture, irrigating tissue with one or more fluids can improve tissue conductivity and lower tissue impedance([0158]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device of Alberstetter, to include the teachings of Couture, as described above, as such a modification would provide the benefits of improving tissue conductivity and lowering tissue impedance of tissue affected by electrosurgery. 
Regarding method claim 15, Alberstetter discloses all of the limitations of claim 10, as described above. 
Alberstetter does not disclose pumping a fluid into an irrigation tube of the medical instrument to cool the tissue.
Couture teaches a method for coagulating tissue ([0004]), comprising pumping a fluid into an irrigation tube of the medical instrument to cool the tissue ([0162]; Figure 12A—element 4294).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical method, as disclosed by Alberstetter, to include the teachings of Couture, as described above, as both references and the claimed invention are directed toward applying electrosurgical energy to tissue. As disclosed by Couture, irrigating tissue with one or more fluids can improve tissue conductivity and lower tissue impedance([0158]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical method of Alberstetter, to include the teachings of Couture, as described above, as such a modification would provide the benefits of improving tissue conductivity and lowering tissue impedance of tissue affected by electrosurgery. 
Regarding claim 20, Alberstetter in view of Couture disclose all of the limitations of claim 6, as described above. 
Alberstetter does not disclose wherein the irrigation pump is configured to pump the fluid when the sensed displacement is less than the given threshold displacement.
Couture teaches wherein the irrigation pump is configured to pump the fluid when the sensed displacement is less than the given threshold displacement ([0162]; the fluid may be delivered during the application of electrosurgical energy).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical forceps, as disclosed by Alberstetter, to include the teachings of Couture, as described above, as both references and the claimed invention are directed toward electrosurgical forceps for tissue coagulation. As disclosed by Couture, irrigating tissue with one or more fluids can improve tissue conductivity and lower tissue impedance([0158]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device of Alberstetter, to include the teachings of Couture, as described above, as such a modification would provide the benefits of improving tissue conductivity and lowering tissue impedance of tissue affected by electrosurgery. 
Conclusion
Accordingly, claims 1, 4-8, 10, & 13-25 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794